Dismissed and Opinion filed September 12, 2002








Dismissed and Opinion filed September 12, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00309-CV
____________
 
DIMITRIOS BABARAKOS, Appellant
 
V.
 
THEOFILOS GARDIAS, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 4
Harris
County, Texas
Trial
Court Cause No. 712,108
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed February 25, 2002.
On September 5, 2002, appellant filed a motion to dismiss
because he no longer desires to prosecute the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted. 
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed September 12, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).